Citation Nr: 1544957	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  11-16 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for chondromalacia and osteoarthritis of the left knee.  

2.  Entitlement to an increased rating in excess of 10 percent for chondromalacia and osteoarthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1979 to November 1999.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2015, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.

In April 2015, the Board remanded the issues involving the ratings of the Veteran's knee disabilities so that additional treatment records could be obtained and a medical examination could be performed.  The requirements of the remand have been satisfied and the case has been returned to the Board for further appellate consideration.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's right knee disability has been manifested by pain, swelling and crepitus, with range of motion limited to 85 degrees or greater flexion and, prior to August 22, 2015, extension to 5 degrees or less.  

2.  For the rating period from August 22, 2015, and thereafter, the right knee disability is additionally limited to 10 degrees extension.   

3.  Throughout the appeal, the Veteran's left knee disability has been manifested by pain, swelling and crepitus, with range of motion limited to 110 degrees flexion and, prior to November 21, 2013, 0 degrees extension.  

4.  For the rating period from November 21, 2013, and thereafter, the left knee disability is additionally limited to 10 degrees extension.   


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for limitation of flexion of the right knee have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5010, 5260 (2015).  

2.  The criteria for a separate 10 percent rating for other impairment of the right knee are met as of the date of claim in April 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5257 (2015).  

3.  The criteria for an additional, separate 10 percent rating for limitation of extension of the right knee are met as of August 22, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5261 (2015).  

4.  The criteria for an increased rating in excess of 10 percent for limitation of flexion of the left knee have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Codes 5010, 5260 (2015).  

5.  The criteria for a separate 10 percent rating for other impairment of the left knee are met as of the date of claim in April 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5257 (2015).  

6.  The criteria for an additional, separate 10 percent rating for limitation of extension of the left knee are met as of November 21, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5261 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A May 2009 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in August 2015.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2015).

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2015).  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Bilateral Knee Disabilities

Service connection for chondromalacia with arthritis of each knee was granted by the RO in a June 2000 rating decision.  Noncompensable (0 percent) initial disability ratings were awarded under the provisions of Code 5257 from the date of claim in 1999.  The Veteran claimed increased ratings for his knee disabilities in April 2009.  The ratings were increased to 10 percent for each knee by rating decision in 2009, under Codes 5010 (for arthritis) and 5260 (for limitation of flexion).  

An examination was conducted by VA in June 2009.  At that time, the Veteran stated that he continued to have pain in both knees since 2000.  He stated that he had not sustained any additional injuries to his knees and had not undergone any surgical procedures.  He stated that he had joint pain almost daily that he rated as a 9 on a scale from 1 to 10.  He took pain medications (also taken for his service-connected back disability) with some improvement.  His symptoms were worse on the right and worsened with certain activities such as walking for more than half a mile, standing for more than 20 minutes, or climbing more than one flight of stairs.  The symptoms were worse in cold weather.  He also stated that he had been having minimal swelling of each knee joint and had frequent popping sensations and occasional giving way and locking sensations, particularly on the left.  He had received about 15 intraarticular steroid injections over the past nine years, with temporary improvement.  The last was in August 2008.  He did not wear any braces for his knees, but had been using a cane, which was mostly for his back problems.  On examination, there was minimal swelling of both knee joints, particularly on the right.  There was no effusion or varus or valgus deformity.  Patellar apprehension tests were negative.  Crepitus was present in both knees.  Range of motion of each knee joint was from 0 degrees extension to 110 degrees flexion.  The range of motion was without pain.  Repetitive movements were normal and without pain.  There was no sign of inflammatory arthritis or ankylosis.  Stability was normal and there was no obvious wasting or atrophy of the muscles around the joint.  Muscle power was normal.  Gait was normal, without use of a cane or walker.  X-ray studies of the left knee showed degenerative changes with narrowing of the joint space and marginal spurring.  There was some irregularity of the cortex along the medial femoral condyle and fragmentation of the patella with irregular margins that was likely related to prior trauma.  Studies of the right knee showed degenerative changes of the knee joint with mild varus.  Chondrocalcinosis was seen and there was soft tissue calcification of the suprapatellar bursa, indicating osteochondromatosis.  The diagnosis was degenerative joint disease involving both knee joints.  The examiner opined that the Veteran's knee disabilities would not prevent him from doing regular routine activities or sedentary jobs.  

An examination was conducted by VA on November 21, 2013.  At that time, the diagnosis was degenerative osteoarthritis of both knees.  The Veteran continued to have severe knee pain, left greater than right, with popping, grinding and limitation of motion.  There was no numbness or tingling of the legs.  He stated that he had been receiving cortisone shots, but they no longer provided much relief.  He now used a walker for his knee pain and stated that his gait was awkward.  On examination, range of motion of the right knee was reported to be from 5 degrees extension to 95 degrees flexion, with pain beginning at 5 degrees extension and 85 degrees flexion.  Left knee flexion was from 10 degrees extension to 100 degrees flexion, with pain beginning at 10 degrees extension and 90 degrees flexion.  The Veteran was able to perform repetitive use testing without additional loss of range of motion.  The Veteran did have function loss in the form of less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting standing or weight-bearing.  There was pain on palpation.  Muscle stress and joint stability testing were normal.  There was no evidence of recurrent patellar subluxation or dislocation.  The Veteran did utilize a walker to assist with ambulation.  The examiner opined that the Veteran's knee disability did not impact his ability to work.  

An examination was conducted by VA on August 22, 2015.  At that time, the diagnosis was bilateral knee joint osteoarthritis.  The Veteran reported flare-ups of his knee disability precipitated by daily walking and functional loss in the form of decreased range of motion.  Range of motion of each knee was from 10 degrees extension to 75 degrees flexion.  The Veteran had decreased range of motion secondary to gait instability.  The Veteran had pain on extension and flexion and objective evidence of pain on weight bearing.  The pain was noted, but did not result in functional loss.  There was no objective evidence of localized tenderness or pain on palpation of the joint.  There was objective evidence of crepitus.  The Veteran was able to perform repetitive use testing without additional functional loss of range of motion.  There was evidence of swelling, atrophy of disuse, and disturbance of locomotion.  Muscle strength testing was reduced to 4/5 in flexion in each knee.  There was evidence of atrophy, but no evidence of ankylosis.  There was no evidence of subluxation or lateral instability.  Joint stability testing disclosed no joint instability.  The Veteran did use a walker to assist with ambulation.  X-ray studies showed degenerative or traumatic arthritis.  The examiner opined that the Veteran's disability did not affect his ability to perform any type of occupational task and that the Veteran's knee disabilities, including the atrophy, were related to service.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Code 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

The Veteran was initially awarded service connection for his bilateral knee disabilities on the basis of Code 5257, for "other" impairment of the knee joints.  On examination in 2009, the rating was increased to 10 percent on the basis of limitation of flexion.  At that time, however, the Veteran continued to manifest some "other impairment of the knee joint, specifically objective evidence of swelling; he also complained of occasional giving way and locking, though stability was normal on examination.  As such, the Board finds that, as of the Veteran's claim for increase, he should be awarded separate 10 percent ratings for noncompensable limitation of motion due to arthritis under Code 5260 and other impairment of the knee joint under Code 5257.  The swelling and crepitus are not shown to be productive of more than slight impairment of each knee joint, however, so that entitlement to a 20 percent rating on this basis is not warranted.  To this extent, the appeals are allowed.  

As of November 21, 2013, the impairment from the Veteran's left knee disability was shown to increase in that limitation of extension to only 10 degrees was demonstrated.  Under Code 5261, extension which is limited to this extent may be awarded a separate 10 percent rating, apart from those awarded under Codes 5257 and 5260.  As such limitation was not demonstrated at that time in the right knee, a separate award is not appropriate for the right knee as of November 2013, but the Board notes that the August 2015 examination report did show limitation of extension in the right knee to 10 degrees, which meets the criterion for a separate 10 percent rating based on limitation of extension.  As such, a separate 10 percent rating is warranted for right knee impairment as of August 22, 2015.  

In summary, the Board finds that, as of the date of his claim for increase in April 2009, the Veteran warranted a separate 10 percent disability rating on the basis of other impairment of each knee joint in addition to the already awarded 10 percent rating based on limitation of flexion.  As of November 21, 2013, an additional, separate rating was shown to be warranted for limitation of extension of the left knee.  As of August 22, 2015, an additional separate 10 percent rating was shown to be warranted for limitation of extension of the right knee.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's left and right knee limitation of flexion is rated as manifestations of arthritis and directly corresponds to the schedular criteria for the 10 percent evaluation for limitation of knee flexion.  The awards for limitation of extension of each knee are specific for the Code applicable to the knee joint and also incorporate various orthopedic factors that limit motion or function of the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The slight left and right knee impairment caused by crepitus and swelling (Code 5257) that were noted on the examination report in 2009 are specifically contemplated in the schedular rating criteria, and are the basis for additional separate schedular ratings that recognized functional impairment distinct from the service-connected arthritis with limitation of both flexion and extension.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's left and right knee disabilities and no referral for extraschedular ratings are required.  

Finally, while the Veteran is not employed, he is currently in receipt of a schedular 100 percent rating.  Therefore, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not before the Board.  


ORDER

A rating in excess of 10 percent for right knee chondromalacia and osteoarthritis, based on limitation of flexion is denied.

As of the date of the Veteran's claim in April 2009, a separate 10 percent rating is allowed for other impairment of the right knee joint.  As of August 22, 2015, an additional, separate 10 percent rating is allowed for limitation of extension of the right knee.  The benefits sought on appeal are allowed to these extents, subject to the controlling regulations governing the payment of monetary benefits.  

A rating in excess of 10 percent for left knee chondromalacia and osteoarthritis, based on limitation of flexion is denied.

As of the date of the Veteran's claim in April 2009, a separate 10 percent rating is allowed for other impairment of the left knee joint.  As of November 21, 2013, an additional, separate 10 percent rating is allowed for limitation of extension of the left knee.  The benefits sought on appeal are allowed to these extents, subject to the controlling regulations governing the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


